Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-17-2002

Mazurek v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3923




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Mazurek v. Comm Social Security" (2002). 2002 Decisions. Paper 406.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/406


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                             NOT PRECEDENTIAL

             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          No. 01-3923
                        ________________

                  ANTHONY MAZUREK, Appellant

                               v.

                     *Larry G. Massanari
            Acting Commissioner of Social Security
                   *Pursuant to F.R.A.P. 43(c)
              ____________________________________

        On Appeal From the United States District Court
            For the Eastern District of Pennsylvania
                  (D.C. Civ. No. 00-cv-03326)
          District Judge: Honorable Bruce W. Kauffman
            _______________________________________

           Submitted Under Third Circuit LAR 34.1(a)
                         June 24, 2002
         Before: BECKER, Chief Judge, ALITO, and AMBRO
                        Circuit Judges.

                     (Filed July 17, 2002 )
                    _______________________

                            OPINION
                    _______________________

BECKER, Chief Judge.
     This is an appeal by Anthony Mazurek from an Opinion and Order of the District
Court for the Eastern District of Pennsylvania, holding that substantial evidence
supported the final decision of the Social Security Commissioner that Mazurek was not
disabled during the closed period for which he sought disability benefits, and granting
summary judgment for the Commissioner. The question before us is whether substantial
evidence supports the conclusion that Mazurek had the residual functional capacity to
perform the limited range of light, sedentary, and medium exertional jobs identified by
the Secretary’s vocational expert. Because we are satisfied that it does, we will affirm.
The factual and procedural history are both long and complicated, but since they are well
known to the parties, and this opinion is styled not precedential, we will confine our
discussion to our ratio decidendi. We note preliminarily that the injury that precipitated
Mazurek’s physical problems (to his knee and back) was orthopedic in character.
However, the key physicians in this area -- Dr. Mackell, Dr. Wiggins, and Dr. Boland
reported that Mazurek’s knee and back did not render him disabled. Rather, the
condition that we must address on this appeal is Mazurek’s emotional state.
     Mazurek’s strongest piece of evidence is a report from Joseph M. Rodolico, M.D.,
a psychiatrist who examined him on a number of occasions and reported that Mazurek
had "major depression   single episode." Dr. Rodolico prescribed Elavil, an anti-
depressant, and opined that Mazurek had a "Global Assessment of Functioning score of
fifty-four." However, in terms of seeking disability for a closed period of five years, Dr.
Rodolico’s report does not carry the day, especially since he never opined that Mazurek
was disabled. Rather, Mazurek’s case depended upon the many reports of a therapist
named Tina Morelli, who consulted with Mazurek at the Lenape Valley Foundation. But
Ms. Morelli is not a physician; her degree is a B.A. Moreover, having read Ms. Morelli’s
reports, we find them to be simply accounts of sessions at which Mazurek unburdened
himself. The reports are remarkably free from diagnoses of any kind, and they surely do
not amount to a cognizable opinion of total disability.
     Ms. Morelli did fill out a form requesting Medical Assessment of Ability to do
Work-related Activities (Mental). The form contains some expression of concern about
Mazurek’s vocational abilities:
                    Anthony’s physical condition inhibits his ability to be a reliable
          person. His anxiety and depression hinder his ability to maintain
          work and seek employment.

                   Anthony has experienced a variety of losses in his life that have led
         to low self-esteem and feelings of depression. Anthony wants to be
         a viable person but, finds this difficult to accomplish at this time due
         to his physical limitations and depression he has over the losses
         sustained in his life.

                   Anthony is an intelligent person who is able to function
         independently, but, has difficulty concentrating and dealing with
         stresses due to preoccupation with physical pain which limits his
         abilities to make occupational adjustments at this time.

     On the other hand, Ms. Morelli’s assessment of Mazurek’s specific work-related
capacity is positive: Mazurek’s ability to relate to co-workers, use judgment, interact
with supervisors, and function independently is described as good. His ability to follow
work rules, deal with the public and maintain attention/concentration is at least fair. Ms.
Morelli rates as "good with no limitations" Mazurek’s ability to: understand, remember
and carry out complex job instructions; understand, remember and carry out detailed, but
not complex, job instructions; and understand, remember and carry out simple job
instructions.   Also, Ms. Morelli rates Mazurek’s ability to: maintain personal
appearance; behave in an emotionally stable manner; and relate predictably in social
situations as "unlimited/very good."    Finally, she finds that Mazurek was "capable of
managing his benefits in his own best interest."
     This rendering does not support total disability. At best, it is equivocal. In
contrast, Stephen J. Overcash, Ph.D., the Secretary’s consulting clinical psychologist,
reviewed the entire medical record and concluded that although Mazurek had an anxiety
disorder, and a substance abuse disorder, they were not of disabling severity. This in
itself is substantial evidence.
     In our view, the Commissioner complied with the governing regulations when she
evaluated the psychological evidence. Also, we are satisfied that the ALJ evaluated
Mazurek’s credibility in accordance with the regulations. As we read the record it
contains substantial evidence that Mazurek’s limitations could not reasonably produce
the level of pain and limitations that he alleges. There was also evidence: (1) that
Mazurek often did not comply with his medication regime; (2) of secondary gain in the
form of a pending lawsuit, which ultimately settled; and (3) that Mazurek
misrepresented his social life, his claim of isolation and depression being countervailed
by admissions of frequent sexual activity. While concluding that Mazurek was not able
to return to his past relevant work, the Commissioner found that Mazurek’s impairments
did not prevent him from performing a significant number of sedentary and light jobs
that existed in the national economy. In light of the evidence as we have summarized it,
we think that conclusion to be supported by the record. We are also satisfied, not
withstanding Mazurek’s contention to the contrary, that the ALJ’s hypothetical question
to the expert included all of Mazurek’s limitations.
     Under all these circumstances, the ALJ’s crediting of the vocational expert that a
significant number of jobs existed for an individual of Mazurek’s age, education and
prior work history   who was able to stand, walk and sit an acceptable measure, was not
disabled even though he was unable to understand, remember or carry out complex
instructions   is supported by substantial evidence. The judgment of the District Court
will be affirmed.
______________________
TO THE CLERK:
     Please file the foregoing Opinion.
By the Court,


/s/ Edward R. Becker________________________
Chief Judge